Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation " wherein the price adjusting machine learning model" in claim 9, line 1.  Claim 9, depends from claim 1 and claim 1 does not recite the price adjusting machine learning model. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " wherein the price adjusting machine learning model" in claim 19, line 1.  Claim 19, depends from claim 11 and claim 11 does not recite the price adjusting machine learning model. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-10 are directed to a method (i.e. a process). Claims 11-19 are directed to a system (i.e. a machine). Claim 20 is directed to a machine-readable non-transitory storage medium (i.e. an article of manufacture). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claims recite: accessing a member profile that represents a member in a connection network and a set of candidate job postings maintained by the connection network, each job in the set of candidate job postings is a listing of a job opening comprising job features; for jobs from the set of candidate job postings: determining a value of a next application for the job, executing a relevance … to predict relevance of the job, calculating a rank of the job by multiplying the relevance of the job by the value of the next application for the job; and including a subset of jobs from the set of candidate job postings, based on their respective ranks, into a presentation to the member on a display device.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss maintaining candidate job postings, determining value of a next application for the job, predict relevance of the job, presenting to a member a subset of jobs from the set of candidate job postings, which is a clear business relations and one of certain methods of organizing human activity.
Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as for example, independent claim 1 recites: “determining a value of a next application for the job”, “calculating a rank of the job by multiplying”, dependent claim 2 recites “calculating the value of the next application”, dependent claim 8 recites “price adjusting factors”).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mathematical concepts, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – online connection network, relevance machine learning model, user interface (claim 1), application value machine learning model (claims 2, 3, 4, 12, 13 and 14), price adjusting machine learning model (claims 8, 9, 18 and 19), one or more processors, a non-transitory computer readable storage medium, online connection network, relevance machine learning model, user interface (claim 11), a machine-readable non-transitory storage medium, online connection network, relevance machine learning model, user interface (claim 20). These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea, as it adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer 
Step 2B: 	
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al. (US 2017/0221004 A1), hereinafter “Kenthapadi”, in view of Vivas et al. (US 2016/0092840 A1), hereinafter “Vivas”.

Regarding Claim 1, Kenthapadi teaches A computer implemented method comprising: (Kenthapadi, para 0010 and Figure 6) accessing a member profile that represents a member in an online connection network and a set of candidate job postings maintained by the online connection network, each job in the set of candidate job postings is an electronic listing of a job opening comprising job features; (See at least Kenthapadi, Figure 1; para 0044, 0054; Abstract, discloses member profiles and job postings in an online social network system, and respective features of the job posting.);
for jobs from the set of candidate job postings: determining a value of a … application for the job, (Kenthapadi, Abstract, discloses determining a job poster value for the job posting. Para 0021, discloses a job posting entity is charged a fee for submitting a job posting, which creates an expectation 
executing a relevance machine learning model to predict relevance of the job, (Kenthapadi, para 0045, discloses the relevance score can be determined using a machine learned model that takes into account various features defined between the job and the member);
calculating a rank of the job by multiplying the relevance of the job by the value of the … application for the job; and (Kenthapadi, para 0022, discloses ranking jobs; para 0049, discloses the output of the subset selector is the combined value, rel_jpv_score(z,j) of job j for member z. The combined value, rel_jpv_score(z,j) of job j for member z may be calculated using Equation 2 shown below. rel_jpv_score(z,j)=Γ(JPV(j),rel(z,j)). Examiner notes this is multiplying the relevance (rel(z,j)) of the job by the value (JPV(j)).;
including a subset of jobs from the set of candidate job postings, based on their respective ranks, into a user interface (UI) for presentation to the member on a display device (See at least, Kenthapadi, para 0022, discloses each job in a list of recommended jobs retrieved for a particular member are ranked based on their respective relevance values so that only a certain number of top ranked jobs are presented to the member. Para 0078 and Figure 2, discloses a subset of jobs and presentation of jobs to a user. Further, Figure 3, element 330, generates a webpage that includes the subset of the set of recommended jobs.)	While, Kenthapadi teaches determining a job poster value for the job posting utilizing a number of job applications (Kenthapadi, Abstract, para 0082 and throughout), Kenthapadi does not appear to explicitly teach “next” application.
next” application (Vivas Title, Abstract and throughout teaches forecasting job applicant data. Examiner notes the system in Vivas is determining upsells for listings for getting a number of job applicants (future applications), this is the value of the next application. See at least Vivas, para 0023, 0030, 0073-0074, Figure 5. Further, Vivas, para 0082, discloses presenting advantages for a paid job posting. Advantages can include the estimated number of qualified applicants a paid job posting can receive, the percentage increase in job applicants. Qualified applicants can be determined based on algorithms and machine-learning techniques).
Since both Kenthapadi and Vivas teach job posting values, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Kenthapadi with a next application as taught by Vivas with the motivation to upsell job postings to premium job posting using predictive analytics, so specific job postings will perform better and have an increase in qualified applicants (Vivas, para 0018 and 0082). The Kenthapadi invention, now incorporating the Vivas invention, has all the limitations of claim 1.

Regarding Claim 2, Kenthapadi, now incorporating Vivas, teaches the method of claim 1. Yet, Kenthapadi does not explicitly disclose the following limitations. In the same field of endeavor, Vivas teaches wherein the determining of the value of the next application for the job comprises: executing an application value machine learning model to predict projected value associated with a job poster of the job; and calculating the value of the next application for the job as the difference between the projected value associated with the job poster of the job and a previously-predicted projected value associated with the job poster of the job (Vivas Title, para 0023, 0073-0074, 0082, Figure 5, Abstract and throughout teaches forecasting job applicant data. Vivas para 0018, discloses using predictive analytics to upsell the job posting to a premium job posting, using job tracking features, company features, job features to identify specific job postings that are forecasted to perform better by switching. Examiner notes this is the difference between the value associated with the job poster of the job (the premium job posting) and the previously-predicted projected value associated with 
Since both Kenthapadi and Vivas teach employment and job postings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Kenthapadi with determining of the value of the next application as taught by Vivas with the motivation to use job tracking features, company features, job features to identify specific job postings that are forecasted to perform better by switching to premium job posting using predictive analytics, so specific job postings will perform better and have an increase in qualified applicants (Vivas, para 0018 and 0082).

Regarding Claim 3, Kenthapadi, now incorporating Vivas, teaches the method of claim 2, and Kenthapadi further teaches comprising using a number of previously occurred applications for the job (Kenthapadi, para 0021, discloses number of job applications received. Para 0082, utilizing a number of job applications received with respect to the job), features of the job (Kenthapadi, para 0017, discloses industry, company, job position, required and/or desirable skills, geographic location of the job) and features of the job poster (Kenthapadi, para 0016, discloses information about the company. Examiner notes Applicants specification para 0002, recites job posters are companies) as input to the application value machine learning model.

Regarding Claim 4, Kenthapadi, now incorporating Vivas, teaches the method of claim 2 and Kenthapadi further teaches wherein the application value machine learning model is a linear-log mixed model (Kenthapadi, para 0043, discloses when the number of applications at time t for a job j is greater than or equal to τ, A(j,t)<=τ, then the function g(A(j,t), I(j,t)) is defined to be the value of a random variable drawn from Beta(A(j,t)+α, I(j,t)−A(j,t)+β)… para 0050, teaches applying a machine learning algorithm (such as, e.g., logistic or linear regression). Examiner notes a linear-log mixed model contains both fixed and random effects, which Kenthapadi teaches.) 

Regarding Claim 5, Kenthapadi, now incorporating Vivas, teaches the method of claim 1, and Kenthapadi further teaches wherein the relevance of the job is probability of the member interacting with the job via a user interface provided by the online connection network system (Kenthapadi, para 0082, discloses the relevance value calculator 230 of FIG. 2 determines respective relevance scores for jobs in the set of recommended jobs. A relevance score from the respective relevance scores represents similarity between the member set of features and a job set of features. Examiner notes as in Figures 4 -5, presents to a user “Jobs you may be interested in” including Sr. Software Engineer, Memory Systems Researcher, Senior Data Science Engineer, it is obvious the higher the similarity between the user and the job, the higher the probability the user will interact with the job.)

Regarding Claim 6, Kenthapadi, now incorporating Vivas, teaches the method of claim 1, and Kenthapadi further teaches wherein the online connection network system maintains a set of job poster profiles, a company from job poster profiles associated with a plurality of jobs posted with the online connection network system and also associated with one or more segment features (Kenthapadi, para 0017, discloses the on-line social network system also maintains information about job postings. The information in a job posting may include, e.g., industry, company, job position, required and/or desirable skills, geographic location of the job, etc.)

Regarding Claim 7, Kenthapadi, now incorporating Vivas, teaches the method of claim 6, wherein the one or more segment features include one or more of geographic location, industry, and company size (Kenthapadi, para 0015 and 0017, discloses features including geographic location, industry and company).

Regarding Claim 10, Kenthapadi, now incorporating Vivas, teaches the method of claim 1, and Kenthapadi further teaches wherein the relevance machine learning model takes as input features of the job and features of the member profile (Kenthapadi, para 0045, discloses the relevance score can be determined using a machine learned model that takes into account various features defined between the job and the member).

Regarding Claim 11, Kenthapadi teaches A system comprising: one or more processors; and a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations comprising: (Kenthapadi, para 0010 and Figure 6);	-accessing a member profile that represents a member in an online connection network and a set of candidate job postings maintained by the online connection network, each job in the set of candidate job postings is an electronic listing of a job opening comprising job features; (See at least Kenthapadi, Figure 1; para 0044, 0054; Abstract, discloses member profiles and job postings in an online social network system, and respective features of the job posting.);	for jobs from the set of candidate job postings: determining a value of a … application for the job, (Kenthapadi, Abstract, discloses determining a job poster value for the job posting. Para 0021, discloses a job posting entity is charged a fee for submitting a job posting, which creates an expectation that the job posting would receive a certain amount of value.  Para 0024, discloses a job poster value calculator (a JPV calculator) for determining respective JPVs for jobs and utilizing the respective JPVs to enhance job posters' experience and members' experience with the on-line social network system… improving a JPV for a job (e.g., by exposing the job to more qualified potential applicants), the poster of the job receives more of the expected value for the job posting, while the members benefit from a better chance of getting the job by applying to jobs with very few or no applications. Kenthapadi, para 0082, discloses job posting value calculator 220 of FIG. 2 determines, for each job in the set of recommended jobs, a respective JPV, utilizing a number of job applications received with respect to the job);	executing a relevance machine learning model to predict relevance of the job, (Kenthapadi, para 0045, discloses the relevance score can be determined using a machine learned model that takes into account various features defined between the job and the member);	calculating a rank of the job by multiplying the relevance of the job by the value of the … application for the job; and (Kenthapadi, para 0022, discloses ranking jobs; para 0049, discloses the output of the subset selector is the combined value, rel_jpv_score(z,j) of job j for member z. The combined value, rel_jpv_score(z,j) of job j for member z may be calculated using Equation 2 shown including a subset of jobs from the set of candidate job postings, based on their respective ranks, into a user interface (UI) for presentation to the member on a display device (See at least, Kenthapadi, para 0022, discloses each job in a list of recommended jobs retrieved for a particular member are ranked based on their respective relevance values so that only a certain number of top ranked jobs are presented to the member. Para 0078 and Figure 2, discloses a subset of jobs and presentation of jobs to a user. Further, Figure 3, element 330, generates a webpage that includes the subset of the set of recommended jobs.)	While, Kenthapadi teaches determining a job poster value for the job posting utilizing a number of job applications (Kenthapadi, Abstract, para 0082 and throughout), Kenthapadi does not appear to explicitly teach “next” application.	In the same field of endeavor of employment and job postings, Vivas teaches “next” application (Vivas Title, Abstract and throughout teaches forecasting job applicant data. Examiner notes the system in Vivas is determining upsells for listings for getting a number of job applicants (future applications), this is the value of the next application. See at least Vivas, para 0023, 0030, 0073-0074, Figure 5. Further, Vivas, para 0082, discloses presenting advantages for a paid job posting. Advantages can include the estimated number of qualified applicants a paid job posting can receive, the percentage increase in job applicants. Qualified applicants can be determined based on algorithms and machine-learning techniques).	Since both Kenthapadi and Vivas teach job posting values, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Kenthapadi with a next application as taught by Vivas with the motivation to upsell job postings to premium job posting using predictive analytics, so specific job postings will perform better and have an increase in qualified applicants (Vivas, para 0018 and 0082). The Kenthapadi invention, now incorporating the Vivas invention, has all the limitations of claim 11.

Regarding Claim 12, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.

Regarding Claim 13, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.

Regarding Claim 14, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.

Regarding Claim 15, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.

Regarding Claim 16, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.

Regarding Claim 17, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.

Regarding Claim 20, Kenthapadi teaches A machine-readable non-transitory storage medium having instruction data executable by a machine to cause the machine to perform operations comprising: (Kenthapadi, para 0010, 0092 and Figure 6);	-accessing a member profile that represents a member in an online connection network and a set of candidate job postings maintained by the online connection network, each job in the set of candidate job postings is an electronic listing of a job opening comprising job features; (See at least Kenthapadi, Figure 1; para 0044, 0054; Abstract, discloses member profiles and job postings in an online social network system, and respective features of the job posting.);	for jobs from the set of candidate job postings: determining a value of a … application for the job, (Kenthapadi, Abstract, discloses determining a job poster value for the job posting. Para 0021, executing a relevance machine learning model to predict relevance of the job, (Kenthapadi, para 0045, discloses the relevance score can be determined using a machine learned model that takes into account various features defined between the job and the member);	calculating a rank of the job by multiplying the relevance of the job by the value of the … application for the job; and (Kenthapadi, para 0022, discloses ranking jobs; para 0049, discloses the output of the subset selector is the combined value, rel_jpv_score(z,j) of job j for member z. The combined value, rel_jpv_score(z,j) of job j for member z may be calculated using Equation 2 shown below. rel_jpv_score(z,j)=Γ(JPV(j),rel(z,j)). Examiner notes this is multiplying the relevance (rel(z,j)) of the job by the value (JPV(j)).;	including a subset of jobs from the set of candidate job postings, based on their respective ranks, into a user interface (UI) for presentation to the member on a display device (See at least, Kenthapadi, para 0022, discloses each job in a list of recommended jobs retrieved for a particular member are ranked based on their respective relevance values so that only a certain number of top ranked jobs are presented to the member. Para 0078 and Figure 2, discloses a subset of jobs and presentation of jobs to a user. Further, Figure 3, element 330, generates a webpage that includes the subset of the set of recommended jobs.)	While, Kenthapadi teaches determining a job poster value for the job posting utilizing a number of job applications (Kenthapadi, Abstract, para 0082 and throughout), Kenthapadi does not appear to explicitly teach “next” application.next” application (Vivas Title, Abstract and throughout teaches forecasting job applicant data. Examiner notes the system in Vivas is determining upsells for listings for getting a number of job applicants (future applications), this is the value of the next application. See at least Vivas, para 0023, 0030, 0073-0074, Figure 5. Further, Vivas, para 0082, discloses presenting advantages for a paid job posting. Advantages can include the estimated number of qualified applicants a paid job posting can receive, the percentage increase in job applicants. Qualified applicants can be determined based on algorithms and machine-learning techniques).	Since both Kenthapadi and Vivas teach job posting values, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Kenthapadi with a next application as taught by Vivas with the motivation to upsell job postings to premium job posting using predictive analytics, so specific job postings will perform better and have an increase in qualified applicants (Vivas, para 0018 and 0082). The Kenthapadi invention, now incorporating the Vivas invention, has all the limitations of claim 20.

Claims 8, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi and Vivas and further in view of Rennison (US 8,296,179 B1), hereinafter “Rennison”.

Regarding Claim 8, Kenthapadi, now incorporating Vivas, teaches the method of claim 6, and Kenthapadi teaches machine learning model (Kenthapadi, para 0044-0045, 0050; Vivas para 0023).
Yet, Kenthapadi and Vivas do not appear to explicitly disclose the following limitations: further comprising executing a price adjusting … with respect to the set of job poster profiles to generate respective price adjusting factors for companies in the set of job poster profiles.
In the same field of endeavor, Rennison teaches these limitations. (Rennison, Figures 4A, 5A. Figure 4E, discloses a price matrix for ads to users. Figure 5b, discloses a price calculation. Rennison teaches ad placement to specific user based on fees. Rennison, Column 15, lines 60-67, discloses it may be more expensive to advertise in certain locations or certain fields, for example it may be more expensive to place an ad in Silicon Valley; Col 16, lines 6-9, discloses price variability is computing by 
Since Kenthapadi, Vivas and Rennison teach employment and job postings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenthapadi and Vivas with price adjusting for job postings as taught by Rennison with the motivation to have effective advertisement where the ad is placed in front of an audience that matches based on specific information of users (Rennison, Col 2, lines 24-28). The Kenthapadi and Vivas invention, now incorporating the Rennison invention, has all the limitations of claim 8.

Regarding Claim 9, Kenthapadi, now incorporating Vivas, teaches the method of claim 1, and Kenthapadi teaches machine learning model (Kenthapadi, para 0044-0045, 0050; Vivas para 0023), and Kenthapadi further teaches takes as input respective net promoter scores of companies in the set of job poster profiles (Examiner notes net promoter score is described only once in Applicants specification, para 0027, as the likelihood that a customer would recommend the service to someone else. Kenthapadi, para 0021, discloses a job posting entity is charged a fee for posting a job to the online service, which creates an expectation that the entity would receive a certain amount of value for the fee paid. Kenthapadi, para 0054, discloses a job poster value can be used to predict which companies/job posting entities are likely to complain about poor performance of their jobs. Para 0075, discloses tracking of the job posting entities/companies that may need attention, to diagnose the cause for the poor performance, to compare it with the performance of other peer job posting entities, etc. Examiner notes it is obvious if a company is experiencing poor performance of their job postings that they paid for, the company would be less likely to recommend the service to someone else.), respective fees charged to companies in the set of job poster profiles during an investigation period (Kenthapadi, para 0021, discloses a job posting entity is charged a fee for posting a job. Kenthapadi, para 0046 and 0056, discloses time as input and time is set to expire before and after a time. Examiner notes it is obvious the fees charged (para 0021) for a job posting to be during a certain time period (para 0056)), and respective total values of job applications received by respective companies in the set of job poster profiles during the investigation period (Kenthapadi, para 0055-0072, discloses an aggregation function that aggregates the job poster value across all jobs from the job posting entity).
Yet, Kenthapadi and Vivas do not appear to explicitly disclose the following limitation “price adjusting”.
In the same field of endeavor, Rennison teaches price adjusting (Rennison, Figures 4A, 5A. Figure 4E, discloses a price matrix for ads to users. Figure 5b, discloses a price calculation. Rennison teaches ad placement to specific user based on fees. Rennison, Column 15, lines 60-67, discloses it may be more expensive to advertise in certain locations or certain fields, for example it may be more expensive to place an ad in Silicon Valley; Col 16, lines 6-9, discloses price variability is computing by multiplying the advertisers maximum price (or “bid') by the value of the ad for each advertiser, resulting in a variable price for each ad for each user, which can be stored in a price matrix. Col 16, lines 64-67 and Col 17, lines 1-23, discusses a price matrix with different prices for ads (job posting) for companies.)	Since Kenthapadi, Vivas and Rennison teach employment and job postings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenthapadi and Vivas with price adjusting for job postings as taught by Rennison with the motivation to have effective advertisement where the ad is placed in front of an audience that matches based on specific information of users (Rennison, Col 2, lines 24-28). The Kenthapadi and Vivas invention, now incorporating the Rennison invention, has all the limitations of claim 9.

Regarding Claim 18, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.

Regarding Claim 19, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.



Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Goel et al. US 2015/0248647 A1 – discussing job applicant ranker
MacDaniel et al. US 7,827,117 B2 – discussing employment opportunities between employers and job seekers.
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 




/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629